 In the Matter of McAdoo SPORTSWEAR COMPANY, INC.andINTER-NATIONAL LADIES' GARMENT WORKERS UNIONCase No. R-1338CERTIFICATION OF REPRESENTATIVESJune 21, 1939On May 24, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.The Direction of Election providedthat an election by secret ballot be conducted within fifteen (15)days of the Direction among all the production employees of McAdooSportswear Company, Inc., Danville, Pennsylvania, who were em-ployed during the pay-roll period ending March 24, 1939, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation, but excluding supervisors, clerical em-ployees, the head cutter, the machinists, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be; represented by International Ladies' 'GarmentWorkers Union for the purposes of collective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 2, 1939, at Danville, Pennsylvania, under thedirection and supervision of the Regional Director for the FourthRegion (Philadelphia, Pennsylvania).On June 6, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,issued and duly served upon the parties his Intermediate ReportUpon Secret Ballot.No objections or exceptions have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total eligible to vote________________________________________98Total ballots cast___________________________________________92Ballots cast by thosedesiringto be represented by the Inter-nationalLadies' Garment Workers Union___________________56Ballots cast by those not desiring to be represented by theInternational Ladies' Garment Workers Union______________341 12 N. L.R. B. 1199.13 N. L. R. B., No. 42.366 McADOO SPORTSWEAR COMPANY367Total number of blank ballots_______________________________0Total number of void ballots_________________________________0Total number of challenged ballots__________________________2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that International Ladies' Garment WorkersUnion has been selected by a majority of the production employees ofMcAdoo Sportswear Company, Inc., Danville, Pennsylvania, exclud-ing supervisors, clerical employees, the head cutter, and the machin-ists, as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the Act, International Ladies'Garment Workers Union is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.MR. WILLIAM M. LEISERSON took no part in the aboveCertification,ofRepresentatives.